Title: To James Madison from Robert R. Livingston, 8 August 1804
From: Livingston, Robert R.
To: Madison, James



No. 111
SirParis 8 August 1804
Nothing extraordinary has occurred Since my last, a duplicate of which you will receive with this, as I find Some errors in the copy Sent you; if you have received it, be pleased to correct it by the duplicate: I had Strong hopes while in England that a change of Ministry would take place, in which case we Should doubtless have had peace; at present, Mr Pitt appears to be able to Stand his ground, & will get Strenght [sic] from the Support of Russia. Affairs here are very critical. The people are by no means satisfied. Italy is extremely discontented and Belgium have never been pleased with the change of masters. These circumstances make the threatened coalition perhaps more dangerous than it would otherwise be since any unfortunate event might set fire to the train which is ready to explode. Every thing wears a hostile appearance. Russia still persists in her demands. Austria has yet sent no credentials to her ambassador and has not suffered the affair of the Duke d’Enghien to sleep in the diet. The precipitate retreat of the king of Sardinia from Rome and his chusing Malta for his asylum the renewal of the subject of the Duke d’Enghien at the diet by the king of Sweden all indicate an approaching storm. Add to this that The Russians have Strenghtened [sic] themselves in the grecian Isles, & imposed an Embargo at Odessa from which new embarcations of troops may be indicated. Tho’ placed at a distance from the horrors which they appear to be about to renew here, Yet it is impossible to regard them with indifference while we feel Sensations of humanity.
The Emperor is Still at Boulogne & will remain there Some days, tho’ I do not think he will in the present State of things venture to make the attempt upon England. He must be sensible that his troops will be shortly needed in other quarters and that the least reverse might overthrow his power. The Ministers are also absent from Paris, So that no business is doing or can be done here for the moment Since none of them have left their Portefeuille, & none of them take any important Step without the Emperor’s concurrence. I have felt a great deal of anxiety in consequence of a letter which Mr Mead has written on 17th July, from Madrid to Mr Mitchell of which he Sent me an Extract. He tells him in that, that Spain has refused to ratify the Convention with Mr Pinkney except upon terms, that he will not accede to; That Such differences have arisen as have induced Mr Pinkney to demand his Passports, & that he was then preparing a circular letter to the Consuls within his Jurisdiction: it appears to me almost impossible that Mr Pinkney Should leave me without information on this important Subject: & yet it is equally So that a man of Mr Mead’s information Should have given this without being well assured of its veracity: It is however possible that Mr Pinkney has trusted his letters to the Post, in which case they may have been Stopped. I called on Admiral Gravina, the moment I received this intelligence to make inquiries on the Subject: he assured me that he had letters four days latter than those I mentioned, that he knew there were dissatisfactions between us, but none that indicated a rupture; I am very impatient to hear from Mr Pinkney & Shall immediately prepare an inOfficial Memoire on the consequences which will result to France & to Europe from a war between us & Spain, in which I Shall Shew that the naval Superiority of Spain must necessarily compel us to acquire a Marine that the cheapest & most expeditious way of obtaining it, will be by acquiring from England the Superfluous Ships which She possesses & can not man. The means we have of manning them—the effects that the alliance between us & England will have in promoting the favourite object of the latter, to wit: the conquest or the liberation of the Spanish Colonies; The effect of this upon the Commerce of the world & upon the capacity of Spain to contribute as she now does to aid France by subsidies: I shall insist upon our right to West Florida from the express words of the Treaty & from the implied approbation of that construction of it in the Several conferences I had with the Ministers, & I shall press for the interference of the Emperor in adjusting our right & preventing a rupture which must be much more injurious to France than to us. In answer to your inquiry relative to the interference of your Ministers with this Government in the behalf of vessels captured & condemned in Spanish Ports, I enclose a letter from Mr Skipwith which contains all the information I can give upon the Subject. You will find Some things in the Moniteur that will merit your attention & Shew how the wind blows here.
I have been honoured by no letter of yours of a latter date than that of 7th April, except one 28 May covering a letter to the First Consul from a Mr de Chaumont of the nature & kind of which hundreds are sent monthly & never read; I Shall put it in the Post office as the only means of conveying it without an official or personal interference, both of which as you justly observe ought to be avoided. I might here observe that my post-Office bills are Swelled by similar letters from persons who have taken it into their heads that I have Some influence here, & who are for rendering me their instrument with the Court. The respectability of the character of Some from whom they come Compels me to answer them but I have avoided Stepping out of my proper line to interfere in their affairs. I have the honor to be Sir, With the most respectful attachment Your most obt hum: Servt
Robt R Livingston
